Citation Nr: 1235984	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969, from November 1990 to June 1991, and from December 1996 to September 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for spondylitic changes of the cervical spine and assigned an initial rating of 10 percent thereto.  The Veteran appealed the assignment of the initial rating.  

The Veteran testified before the Board in March 2010 before an Acting Veterans Law Judge who is no longer employed at the Board.  A transcript of that proceeding is associated with the claims file.  

In July 2010, the Board remanded this matter for further development and the matter has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As alluded to above, the Board notes that the Acting Veterans Law Judge who presided over the Veteran's case in March 2010 is no longer employed at the Board. In a September 2012 letter, the Veteran was notified of this situation and given the option to request another hearing.  Later in September 2012, the Veteran responded that he wanted a hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

2.  Thereafter, the RO should return the claims folder to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


